Abatement Order filed November 4, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00462-CV
                                   ____________

                          QUINCY WHITE, Appellant

                                         V.

  BRITTIANY LAKES HOMEOWNERS’ ASSOCIATION, INC., Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 19-CV-2149

                            ABATEMENT ORDER

      This is an appeal from a default judgment signed on April 7, 2020. Appellant
timely filed a motion for new trial after the judgment. On June 16, 2020, the trial
court signed an order conditionally granting appellant’s motion for new trial,
contingent on appellant paying appellee $1,400 in attorneys’ fees within ten days
of the order. It appears undisputed that appellant did not pay those fees, but that
fact is not shown in the record. Ten days after the trial court signed the order
conditionally granting the motion for new trial, appellant filed his notice of appeal
of the April 7 default judgment and of the June 16 order conditionally granting a
new trial.

      There exists a question whether the judgment appealed is interlocutory.
Accordingly, we order the case abated and remand it to the trial court for a period
of thirty days so the trial court can sign an order stating whether the condition for
payment of fees in the June 16, 2020 order was met, and if not met, ruling on the
motion for new trial.

      A supplemental clerk’s record containing the trial court’s clarifying order
shall be filed with the clerk of this court on or before December 6, 2021.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

                                   PER CURIAM

Panel Consists of Justices Jewell, Spain, and Wilson.




                                          2